PER CURIAM:
Appellee obtained an annulment of her marriage to appellant on the ground that his previous marriage had not been legally terminated. Custody of their minor child was awarded to the child’s maternal grandmother, and appellant was ordered to make monthly payments for support of the child.
Although appellant in an amendment to his answer had alleged that appellee was mentally unfit to have custody of “their minor child” and asked that custody be given to appellant’s sister and brother-in-law, ten months after final judgment, and while in arrears in support payments, appellant filed a motion to vacate and set aside the judgment “in part,” alleging that he was not the father of the child. He alleged that his motion was based upon “facts newly developed.” This appeal is from a denial of that motion.
We can only construe the allegation of “newly developed facts” to mean newly discovered evidence, and a motion on that ground,. under the trial court’s Rule 60(b) (2), must be filed within three months after judgment. The trial court properly denied the motion.
Affirmed.